DETAILED ACTION
Acknowledgements
In the reply filed July 7, 2022, the applicant amended claims 1, 11, and 17.
Currently claims 1-20 are under examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both memory in Figure 1. and the high pressure housing in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (U.S. Patent No. 9,410,420).
Regarding Claim 1, Ross discloses a system, comprising: 
A wellhead monitoring system, comprising: 
A processor (Ross: 17) configured to: 
Receive from a sensor pack (Ross: 16) a detection of one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) associated with a wellhead disposed within a subsea environment, wherein the sensor pack (Ross: 16) includes sensors disposed along a plurality of locations (Ross: along casing (Ross: 12a-c)s 12a-c) of the wellhead, the plurality of locations (Ross: along casing (Ross: 12a-c)s 12a-c) selected from the group consisting of a high pressure housing, a low pressure housing, a casing (Ross: 12a-c), a conductor pipe (Ross: 12d), and a connector (Applicant’s connector 46 appears to be an additional piece of casing 44), the sensor pack (Ross: 16) configured to detect the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) within the subsea environment; 
Store the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35); and 
Generate an output based at least in part on the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35), wherein the output comprises an indication of an operational fatigue or an operational health of the wellhead.
Regarding Claim 2, Ross discloses the system of claim 1, wherein the processor (Ross: 17) is configured to receive the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) within the subsea environment.
Regarding Claim 3, Ross discloses the system of claim 1, wherein the processor (Ross: 17) is configured to receive a detection of a cement level parameter, a cement quality parameter, a fluid level parameter, a pressure parameter, temperature parameter, a vibration parameter, a clearance parameter, a flow parameter, a load parameter, or any combination thereof, as the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35).
Regarding Claim 4, Ross discloses the system of claim 1, wherein the processor (Ross: 17) is configured to receive a detection of an annulus pressure of the wellhead and an annular temperature of the wellhead as the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) (a sensor disposed between casings is located within an annulus, and therefore pressure or temperature readings taken thereby are annulus pressures or annulus temperatures)
Regarding Claim 7, Ross discloses the system of claim 1, wherein the processor (Ross: 17) is configured to generate the output during a drilling operation (Ross: Column 6: lines 62-65) of the wellhead.
Regarding Claim 8, Ross discloses the system of claim 1, wherein the processor (Ross: 17) is configured to generate the output during a production operation (Ross: Column 6: lines 62-65) of the wellhead.
Regarding Claim 9, Ross discloses the system of claim 1, wherein the processor (Ross: 17) is configured to store the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) at the wellhead within the subsea environment.
Regarding Claim 10, Ross discloses the system of claim 1, wherein the processor (Ross: 17) is configured to transmit the stored detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) to a central control system at an above- sea location.
Regarding Claim 11, Ross discloses a non-transitory computer-readable medium having computer executable code stored thereon, the code comprising instructions to: 
Cause a processor (Ross: 17) of a wellhead monitoring system to receive from a sensor pack (Ross: 16) a detection of one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) associated with a wellhead disposed within a subsea environment, wherein the sensor pack (Ross: 16) includes sensors disposed along a plurality of locations (Ross: along casing (Ross: 12a-c)s 12a-c) of the wellhead, the plurality of locations (Ross: along casing (Ross: 12a-c)s 12a-c) selected from the group consisting of a high pressure housing, a low pressure housing, a casing (Ross: 12a-c), a conductor pipe (Ross: 12d), and a connector (Applicant’s connector 46 appears to be an additional piece of casing 44), the sensor pack (Ross: 16) configured to detect the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) within the subsea environment; cause the processor (Ross: 17) to store the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35); and Page 3 of 7 DE - 751777/315787 - 3796310 vlApplication Serial No.: 15/476,197 Atty Docket No.: 751777.315787 
Cause the processor (Ross: 17) to generate an output based at least in part on the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35), wherein the output comprises an indication of an operational fatigue or an operational health of the wellhead.
Regarding Claim 12, Ross discloses the non-transitory computer-readable medium of claim 11, wherein the code comprises instructions to cause the processor (Ross: 17) to generate the output during a drilling operation (Ross: Column 6: lines 62-65) of the wellhead.
Regarding Claim 13, Ross discloses the non-transitory computer-readable medium of claim 11, wherein the code comprises instructions to cause the processor (Ross: 17) to generate the output during a production operation (Ross: Column 6: lines 62-65) of the wellhead.
Regarding Claim 14, Ross discloses the non-transitory computer-readable medium of claim 11, wherein the code comprises instructions to cause the processor (Ross: 17) to store the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) at the wellhead within the subsea environment.
Regarding Claim 15, Ross discloses the non-transitory computer-readable medium of claim 11, wherein the code comprises instructions to cause the processor (Ross: 17) to transmit the stored detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) to a central control system at an above-sea location.
Regarding Claim 16, Ross discloses the non-transitory computer-readable medium of claim 15, wherein the code comprises instructions to cause the central control system to generate an output comprising an indication of the operational fatigue or the operational health of the wellhead (Ross: Column 4: lines 19-38).
Regarding Claim 17, Ross discloses a wellhead sensor and monitoring system, comprising: 
A pack of subsea sensors disposed along a plurality of locations (Ross: along casing (Ross: 12a-c)s 12a-c) of the wellhead, the plurality of locations (Ross: along casing (Ross: 12a-c)s 12a-c) selected from the group consisting of a high pressure housing, a low pressure housing, a casing (Ross: 12a-c), a conductor pipe (Ross: 12d), and a connector (Applicant’s connector 46 appears to be an additional piece of casing 44), the sensor pack (Ross: 16) configured to detect one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35) associated with the subsea wellhead while disposed within a subsea environment; and 
A subsea wellhead monitoring system coupled to each sensor of the pack of subsea sensors, wherein the subsea wellhead monitoring system is configured to: receive the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35); Page 4 of 7 DE - 751777/315787 - 3796310 vlApplication Serial No.: 15/476,197 Atty Docket No.: 751777.315787 
Store the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35); and 
Generate an output based at least in part on the detection of the one or more operating parameters (Ross: Column 4: lines 19-38; Column 8: lines 30-35), wherein the output comprises an indication of an operational fatigue or an operational health of the subsea wellhead.
Regarding Claim 20, Ross discloses the wellhead sensor and monitoring system of claim 17, wherein the pack of subsea sensors are configured to be disposed along a high pressure housing, a low pressure housing, a connector (Applicant’s connector 46 appears to be an additional piece of casing 44), or a combination thereof, of the subsea wellhead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Mason (U.S. Patent No. 8,950,483).
Regarding Claim 5, Ross discloses the system of claim 1, but does not disclose wherein the sensors include at least one giant magneto-resistive (GMR) sensor.
Mason discloses a sensor (59, 61) comprising a giant magneto-resistive (GMR) sensor (Column 5: line 56 – Column 6: line 30) on a wellhead. 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a GMR sensor as the sensor unit in the invention of Smedstad in order to monitor a condition of the wellhead. 
Regarding Claim 18, Ross discloses the wellhead sensor and monitoring system of claim 17, but does not disclose wherein the pack of subsea sensors comprises a plurality of giant magneto-resistive (GMR) sensors.
Mason discloses a sensor (59, 61) comprising a giant magneto-resistive (GMR) sensor (Column 5: line 56 – Column 6: line 30) on a wellhead. 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a GMR sensor as the sensor unit in the invention of Smedstad in order to monitor a condition of the wellhead. 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Sippola (U.S. Patent No. 7,451,653).
Regarding Claim 6, Ross discloses the system of claim 1, but does not disclose wherein the sensors include at least one tunnel magneto-resistive (TMR) sensor.
Sippola discloses a TMR sensor (Column 6: lines 30-45) and discloses that it is well known to use such sensors for within subsea wellheads (Column 1: lines 61-64). 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a TMR sensor as the sensor unit in the invention of Smedstad in order to monitor a condition of the wellhead. 
Regarding Claim 19, Ross discloses the wellhead sensor and monitoring system of claim 17, but does not disclose wherein the pack of subsea sensors comprises a plurality of tunnel magneto-resistive (TMR) sensors.
Sippola discloses a TMR sensor (Column 6: lines 30-45) and discloses that it is well known to use such sensors for within subsea wellheads (Column 1: lines 61-64). 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have used a TMR sensor as the sensor unit in the invention of Smedstad in order to monitor a condition of the wellhead. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679